Citation Nr: 0802339	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disorder 
manifested by chronic fatigue.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970, and from November 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that, during the veteran's January 2007 Board 
hearing, he raised, through his representative, informal 
claims for service connection for: (1) skin problems of the 
feet and (2) glaucoma.  These issues are referred back to the 
RO for development as original claims for service connection.  
The representative also indicated that the veteran wanted to 
file an informal claim for service connection for post-
traumatic stress disorder (PTSD).  The Board notes that 
service connection for PTSD was denied in a January 10, 2006 
rating decision.  This matter is also referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that, prior to the adjudication of the issues 
on appeal, additional development is needed.  

During his January 2007 Board hearing, the veteran noted the 
receipt of VA medical care in the months following his 
release from active duty.  Although available medical records 
from that time period concentrate on the veteran's hernia 
diagnosis, and subsequent surgery, the veteran testified that 
he was treated for issues currently under appeal.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  Records from the VA Medical Center in 
Philadelphia, Pennsylvania should be obtained, as well as any 
additional medical records not currently in the veteran's 
claims file, in compliance with VA's duty to assist.  On 
remand, the RO should obtain complete information from the 
appellant regarding the health care providers that have 
provided treatment to the veteran for his claimed disorders, 
and should associate any records not already obtained with 
the record on appeal.

Further, pursuant to VA's duty to assist, VA will obtain a 
medical examination or opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Regarding the issue of COPD, the veteran has asserted a 
connection to his service.  Service medical records note 
several complaints of, and treatment for, chest pain in 1969.  
Moreover, in his May 1970 Separation Examination, the veteran 
noted "Shortness of Breath."  Although the RO acknowledged 
a current diagnosis of COPD in a January 2006 rating 
decision, service connection was denied because the veteran's 
service medical records did not record a finding of COPD or 
other pulmonary disorder.  However, because the veteran 
reported chest pain in service, and because he noted 
shortness of breath on his separation examination, the Board 
finds that the veteran should be afforded a VA examination to 
determine the nature and extent of any pulmonary 
condition(s).  The examiner should opine as to whether it is 
at least as likely as not that the disability in question is 
etiologically related to the veteran's period of honorable 
duty.  Further, the examiner must provide a detailed 
rationale for the opinion.  

As to the issues of service connection for sleep apnea and 
chronic fatigue, the record, to date, does not warrant a VA 
examination for these conditions.  The veteran's record does 
not indicate that the claimed disabilities are associated 
with the veteran's period of active service.  See McLendon.  
The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of sleep apnea or chronic 
fatigue.  Although sleep apnea was diagnosed by a private 
physician in May 2004, no examiner has even suggested that 
such is related to the veteran's periods of active service.  
Further, the evidence of record which includes a private 
medical report from May 2005 noted that the veteran's fatigue 
was most likely the result of sleep apnea.  Therefore, the 
veteran has not submitted evidence to warrant a VA 
examination for these issues.  However, upon review of any 
additional evidence obtained pursuant to this remand, the RO 
should determine whether the record then indicates that a VA 
examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for the disorders currently on appeal, to 
include COPD, sleep apnea, and chronic 
fatigue.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from these providers, 
specifically the Philadelphia, 
Pennsylvania VA Medical Center, that are 
not already of record, and associate them 
with the veteran's file.

2.  After receiving the above medical 
records, obtain a VA medical examination 
to determine the nature and etiology of 
any current pulmonary condition(s).  
After examination and review of the 
claims folder, the examiner(s) should 
address the following:

a)	Identify all current pulmonary 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
pulmonary disorder(s) is/are 
etiologically related to either 
of the veteran's periods of 
active honorable service 
(September 1968 to September 
1970, and November 1990 to 
November 1991).  
    
If it is determined that any 
diagnosed disability preexisted 
those periods of service, 
indicate the basis for that 
opinion, and whether such 
disorder increased in severity in 
service between September 1968 to 
September 1970, or November 1990 
to November 1991, and if so, 
whether such increase was due to 
the natural progress of the 
disease or disorder.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then review the record 
including any additional evidence 
obtained pursuant to this remand, and 
undertake any indicated development to 
include scheduling the veteran for a VA 
examination on the issues of service 
connection for sleep apnea and chronic 
fatigue, if deemed necessary.  The RO 
should then readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If the issues remain denied, the 
veteran should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or this 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



